Citation Nr: 0604038	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for residuals of a hematoma 
secondary to an epidural injection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1969 to August 1972 
and from October 1972 to April 1975.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified in support of this claim at a hearing 
held before a Decision Review Officer at the RO in October 
2002.  The Board remanded this claim to the RO via the 
Appeals Management Center (AMC), in Washington D.C., in 
December 2003 and January 2005.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran has no additional disability as a result of a 
VA-administered epidural injection.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
residuals of a hematoma secondary to an epidural injection 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has provided the 
veteran adequate notice and assistance with regard to his 
claim such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in April 2001, before deciding the veteran's 
claim in a rating decision dated in November 2001.  The 
timing of such notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the April 2001 letter, the RO acknowledged the veteran's 
claim, explained to him what the evidence needed to show to 
support that claim, identified the type of evidence that 
would best do so, notified him of the VCAA and VA's duty to 
assist, and indicated that it was developing his claim 
pursuant to that duty.  As well, the RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to support his claim, including medical 
and employment records and records from other federal 
agencies, provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the veteran to identify or send to 
the RO all pertinent evidence.    

Moreover, in a rating decision dated in November 2001, a 
statement of the case issued in March 2002, supplemental 
statements of the case issued in November 2002, June 2004 and 
October 2005, remands issued in December 2003 and January 
2005, and letters dated in February 2004 and January 2005, 
VA, via the RO, Board and AMC, provided the veteran much of 
the same information included in the previously noted VCAA 
notice letter.  As well, VA updated the veteran regarding the 
evidence he needed to submit to substantiate his claim, 
indicated that, if the veteran wished VA to obtain evidence 
on his behalf, he should sign the enclosed forms authorizing 
their release, and specifically requested the veteran to 
submit any evidence he had pertaining to his claim.  VA also 
explained the reasons for which the RO denied the veteran's 
claim and the evidence it had considered in doing so.  In 
addition, VA provided the veteran the regulations pertinent 
to his claims, including those explaining VA's duties to 
notify and assist.  

B.  Duty to Assist

VA, via the RO, Board and AMC, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002).  First, VA secured and associated with the claims file 
all evidence the veteran identified as being pertinent to his 
claim, including VA and private treatment records.  Since 
then, in a VA Form 21-4138 (Statement in Support of Claim) 
received in January 2003, the veteran has indicated that he 
has no additional evidence to furnish.  Second, VA conducted 
medical inquiry in an effort to substantiate the veteran's 
claim by affording him a VA examination, during which an 
examiner discussed whether the veteran had additional 
disability secondary to an epidural injection.   

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard, 4 Vet. App. at 
393-94 (holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 115 (2005) 
(holding that an error, whether procedural or substantive, is 
prejudicial when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect to the extent that 
it affects the essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran claims that he is entitled to compensation under 
the provisions of Title 38, United States Code, Section 1151, 
for residuals of a VA-administered epidural injection.  
According to his written statements submitted during the 
course of this appeal and his hearing testimony, presented in 
October 2002, VA acted negligently on October 5, 1998, when 
it administered an epidural injection for the purpose of 
relieving the veteran's lumbar pain.  At that time, the 
veteran was allegedly on medication that thinned his blood 
and was unaware that an epidural injection should not be 
administered while being on such a medication.  

Two weeks after the injection, the veteran allegedly 
experienced a stroke, and ten days after being hospitalized 
for the stroke, he began to experience difficulty with 
balance, extreme pain in his lower back, and pain in his 
legs.  He thus sought additional treatment at the neurology 
department of a VA facility, where physicians allegedly 
discovered a mass on the veteran's spine.  Surgery became 
necessary in December 1998, and since then, the veteran has 
reportedly used a cane or walker for ambulating short 
distances and a wheelchair for ambulating long distances.

The veteran asserts that, if the physicians at the pain 
clinic had read his Pain Evaluation Sheet in October 1998, 
they would not have administered the epidural injection.  He 
further asserts that, because the physicians administered the 
injection, he developed a mass on his spine, his lifestyle 
completely changed and he has additional disability secondary 
to the injection.

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2005).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  In determining whether 
any additional disability resulted from VA hospitalization or 
treatment, the following considerations will govern:

It will be necessary to show that the 
additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury or an aggravation of an existing 
disease or injury and not merely 
coincidental therewith.  The mere fact 
that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of 
training, hospitalization, medical or 
surgical treatment, or examination.

38 C.F.R. § 3.358(c)(1), (2).

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment properly administered 
with the express or implied consent of 
the veteran.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.

38 C.F.R. § 3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97; 63 Fed. Reg. 31,263 
(1998).  In this case, the veteran filed his claim in October 
2000.  Therefore, the amended version of the statute is 
applicable, and for the veteran to prevail, the evidence must 
establish that the proximate cause of any additional 
disability shown to exist was an event that was not 
reasonably foreseeable, or due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the surgical treatment.

VA and private treatment records reflect that, beginning in 
1997, the veteran complained of, and sought treatment for, 
low back pain.  In May 1997, a physician administered an 
injection into the veteran's sacroiliac joint to relieve such 
pain.  The same month, physicians conducted various tests, 
which reflected right sacroiliac and right facet dysfunction, 
central canal stenosis and disc bulges in the lumbar spine, 
and bilateral neural foraminal narrowing in the lumbar spine.  
In August 1997, a physician administered another injection 
into the veteran's sacroiliac joint and multiple facet 
injections at L5-S1 on the right.  Thereafter, the veteran 
received regular care for low back complaints, which included 
radiating back pain, weakness and numbness of both feet, and 
difficulty ambulating.  In October 1997, September 1998 and 
November 1998, physicians administered additional injections 
for the purpose of relieving the veteran's low back pain, 
after which the veteran reported temporary relief.  In 
January 1998, the veteran underwent cryoablation of the 
lumbar spine facets.  Thereafter, he reported that the 
procedure had provided temporary pain relief. 

In November 1998, the veteran was admitted to a VA hospital 
with complaints of polyradiculopathy and neuropathy.  On 
admission, a physician noted a history of a possible aneurysm 
and transient ischemic attack (TIA) in September 1998 and an 
epidural injection in November 1998.  During the 
hospitalization, magnetic resonance imaging (MRI) revealed a 
mass on the dorsal to epidural fat on T1.  Physicians thought 
this mass might represent a hematoma secondary to previous 
steroid injections that the veteran had had in the same area 
of the spine.  They did not, however, know the causal role of 
the injections resulting in such mass.  A computer tomography 
(CT) scan showed spinal stenosis and narrowing of the space 
in the lumbar cistern area.  Based on the findings of the MRI 
and CT scan, a physician diagnosed cauda equina syndrome and 
indicated that that disorder was causing the veteran's lower 
extremity weakness, loss of sensation and pain.  A 
neurosurgeon recommended surgery.

In December 1998, the veteran underwent such surgery, 
specifically, a lumbar decompressive laminectomy.  Since 
then, he has continued to complain of low back pain, which 
radiates, weakness and numbness in the lower extremities, and 
difficulty ambulating.   

Two VA examiners, both physicians, have discussed whether any 
of the veteran's current back symptoms represent additional 
disability resulting from disease or injury secondary to a 
VA-administered epidural injection.  The first such physician 
examined the veteran in February 2004.  He offered an opinion 
more pertinent to the veteran's claim of entitlement to 
compensation under the provisions of Title 38, United States 
Code, Section 1151, for TIAs secondary to an epidural 
injection, which the Board denied in January 2005.

Specifically, the VA examiner noted that the veteran 
experienced a syncope episode, but no stroke, in October 
1998, had balance difficulties and weakness of the right arm 
and leg prior to October 1998, which worsened after the 
syncope episode, was diagnosed with right foot drop related 
to lumbosacral stenosis in 1998, was diagnosed with a 
possible hematoma in November 1998, which was not 
subsequently confirmed, and used a wheelchair due to an 
inability to walk in excess of 30 to 50 feet due to severe 
back spasms.  The VA examiner diagnosed cervical degenerative 
disc disease, status post cervical spine laminectomy and 
fusion in 1989, lumbosacral stenosis, status post laminectomy 
pain syndrome with epidural injection with questionable 
hematoma in 1998, and syncope, October 1998, etiology 
undetermined, but without findings of cerebral infarct.  The 
VA examiner then opined that a postinjection hematoma might 
have occurred, that the veteran might have had a TIA before 
the injection and that there was no connection between the 
two.  

During a VA examination in May 2005, another VA examiner 
reviewed the claims file, noted a history of surgery on the 
veteran's cervical and lumbar spine and multiple epidural 
spine injections, and opined that the veteran's back symptoms 
were part of a chronic progression of his lumbar spinal 
stenosis.  The VA examiner explained that, when queried 
regarding his last epidural injection, the veteran indicated 
that it had caused worse pain than usual, but could not say 
whether it resulted in further disability or whether there 
was error in the management of his case.  The VA examiner 
also pointed out that prior to the veteran's low back surgery 
and last epidural injection, the veteran had neurological 
impairment, including weakness in both lower extremities.

As previously indicated, to prevail in this claim, the record 
must include competent evidence establishing that the veteran 
suffered an injury or aggravation of an injury as the result 
of hospitalization or medical or surgical treatment, and such 
injury or aggravation resulted in additional disability.  In 
this case, the veteran's assertions represent the only 
evidence of record establishing that the veteran has 
additional disability secondary to a VA-administered epidural 
injection.  The veteran's assertions in this regard may not 
be considered competent, however, as there is no evidence 
that the veteran possesses a recognized degree of medical 
knowledge to render a competent opinion on causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the evidence of record, discussed above, the 
Board finds that the veteran has no additional disability as 
a result of a VA-administered epidural injection.  Based on 
that finding, the Board concludes that the criteria for 
entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for residuals of a hematoma 
secondary to an epidural injection have not been met.  The 
evidence in this case is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim.


ORDER

Compensation under the provisions of Title 38, United States 
Code, Section 1151, for residuals of a hematoma secondary to 
an epidural injection is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


